Broyles, C. J.
The accused was convicted in the city court of Dublin on an indictment (drawn under section 729 of the Penal Code of 1910) charging him (a cropper) with selling a part of the crop grown by him, without the consent of his landlord, and before the landlord had received his part of the entire crop and payment in full for all advances made to the cropper in the year the crop was raised, to aid in making it. His motion for a new trial was overruled and he obtained the writ of certiorari. Upon the hearing thereof the certiorari was overruled and he excepted.
The evidence, while conflicting, authorized the verdict, and none of the special grounds of the motion for a new trial showed cause *257for a reversal of the judgment in the city court, and the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.